341 S.W.3d 776 (2011)
Brent L. UHRMACHER, Respondent,
v.
Lisa-Anne UHRMACHER, Appellant.
No. WD 71849.
Missouri Court of Appeals, Western District.
May 24, 2011.
Kenneth Edward Nelson, Kansas City, MO, for appellant.
James D. Boggs, Kansas City, MO, for respondent.
Before Division One: THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.
JAMES M. SMART, JR., Judge.
The marriage of Lisa-Anne Uhrmacher and Brent L. Uhrmacher was dissolved by decree in November 2009. The trial court awarded joint legal and joint physical custody of the parties' two children, ages twelve and eight at the time, and designated Wife's address for mailing and educational purposes. The court established a parenting plan and found that Husband should pay child support in the amount of $1,541 per month. Later in the decree, the court, apparently inadvertently, ordered Husband to pay only $1,468 per month in child support.
Wife argues on appeal that the trial court erred in the division of marital assets and related liabilities, and also in ordering Husband to pay $1,468 per month in child support after finding that the correct amount was $1,541 per month. As to the child support, Wife seeks to have the judgment corrected to order Husband to pay $1,541 per month. Husband concedes error in the court's order of child support and joins Wife in asking this court to remand for correction of the amount of child support. The point is granted.
We remand with instructions for the trial court to correct the amount of child support Husband is ordered to pay to $1,541 per month and to implement that amount retroactively to the date of the dissolution decree. The balance of the issues addressed, as to which we affirm the trial court's judgment, are contained in an unpublished memorandum, pursuant to Rule 84.16(b).[1]
All concur.
NOTES
[1]  This court granted Husband's motion to dismiss his cross-appeal in consolidated case number WD71866.